Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-4 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20070115906 A1) in view of Seed (US 20140359131 A1).

2b. Summary of the Cited Prior Art
Gao discloses a method of load balancing in a wireless network (Fig 1-4).
Seed discloses a method of load balancing in IoT network (Fig 1-28D).

2c. Claim Analysis
Regarding Claim 1, Gao discloses:
A method executed by a master base station for load balancing, the method comprising
[(Gao discloses a method of load balancing in a wireless network, see:
[Abstract] The present invention relates to a load balancing method for a wireless local area network, which including the following steps: initializing the load balancing group, self-organizing to select an online access point from the load balancing group as a load balancing agent center, each access point of the said balancing group managing and processing the load balance in accordance with the load level and balance optimizing policy, therefore implements the network load balance.  The method of the invention improves reliability of the network load information, prevents the load information from invalidly broadcasting in the wireless local area network, therefore reduces the additional overhead for managing the load balance of the wireless network, particularly in the network that having three layers switching equipment, self-organizing to select the agent center can utilize the network resource in effect, therefore managing the dynamic load balance information much more effect, reducing the dependence on the upper server, and managing the network much more flexible. 
	Fig 1-4)]:

[(Gao discloses self-organizing load balance group, and select a load balancing agent center as a master, the other access points as secondary base stations, see:
[0013] Step 1, initializing the load balancing group in the wireless local area network, self-organizingly selecting an access point from the online access points in the load balancing group as a load balancing agent center; and 
 	[0014] Step 2, each access point of the said balancing group managing and processing the load balance in accordance with the load level and balance optimizing strategy, so as to implement the network load balance. 
[0059] Step 301, selecting the AP as the load balancing agent center, creating a new load information table during the initialization of the load balancing group; succeeding to the load information table, which includes the load information of other online APs of the devices, from the old load balancing agent center during the operation of the WLAN network. 
	Fig 3, Steps 301-303; see also Fig 1-2 and 4)];
sending a grouping information about the load balancing group to each secondary base station of the load balancing group
[(Gao discloses communication load balance information within load balance group, see:
[0060] Step 302, monitoring and receiving the load information that sent by other APs of the load balancing group in the WLAN network. 
Step 303, saving the received load information, and updating the load information of the APs, which send the said information, in the load information table. 
 	[0062] Step 304, detecting the load level of the present AP, conducting load level processing in the combination with the network load information recorded by the load information table, and updating the load level of the present AP.  Station access processing is conducted in accordance with the present load level, the access of a station STA will be allowed when the load level is lower than the upper limit of the load level, while the access of the station STA will be rejected when the load level is higher than the upper limit of the load level. 
 	Fig 3, Steps 302-307; see also Fig 1-2 and 4)].
	Further, Seed discloses forming balance group more specifically.
determining a load balancing group, wherein the load balancing group includes a plurality of secondary base stations
	[(Seed discloses forming balance group more specifically, see:
[0055] The disclosed embodiments, addressed in more detail below, will describe an IoT architecture that defines RESTful IoT LB mechanisms supporting automated and dynamic configuration and management of LB groups.  The IoT architecture may include one or more (and as many as all) of an IoT LB proxy that supports autonomously forming and disbanding LB groups and distributing requests across IoT devices that are members of the same LB group, IoT LB aware devices that support publishing and discovery of LB information as well as the forming, joining, leaving, and disbanding of LB groups, and IoT LB aware applications that support discovery, creation and configuration of LB groups.  These automated mechanisms may be well-suited for 
	Fig 6 and 8)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gao’s method of load balancing in a wireless network with Seed’s method of load balancing in IoT network with the motivation being to provide dynamic grouping for load balancing (Seed, Abstract).	

Regarding Claim 2, Gao discloses: 
wherein the master base station maintains a control plane connection with a user equipment
[(Gao discloses a load balancing agent center that manage or control (functions as a control plane) the load information within a load balance group, see:
[0005] The object of the present invention is to provide a method for implementing a load balancing system in a wireless local area network to improve the reliability of the network load balance information and prevent the load information from invalidly broadcasting in the wireless local area network, thereby reducing the additional overhead for managing the load balance of the wireless network, particularly in the network having three-layers switching equipment, self-organizing selection of a load balancing agent center can manage the dynamic load balance information much more effectively, reduce the dependence on the upper server, and manage the network much more flexible by utilizing the network resource in effect. 
	Fig 3-4)];
each secondary base station of the load balancing group maintains a user plane connection with the user equipment
[(Gao discloses:
[0003] …….. Usually the distribution of access points joining the load balancing should meet the conditions that a station can selectively get access to another access point with lower load, when the access point rejects the access of the station owing to overload; access points meeting the above-mentioned conditions are divided in a group called load group, the station must selectively get access to an access point in the load group, the access point having relative lower load and relative most appropriate for the access of the station. 
	Fig 3-4)].

 	Regarding Claim 3, Gao discloses:
receiving a load balancing indicator information from a secondary base station of the plurality of secondary base stations
[(see:
[0006] In order to achieve the afore-said object of the invention, the present invention classifies the load information as the following types: 
[0007] (1) Static Load Information: usually being determined by system resource of the local access point.  For instance: frequency of CPU, capacity of memory, and 
[0008] (2) Statistic Load Information: statistic information is extracted from the historical performance data.  For instance: delay and bandwidth, which information reflects the typical capacity of the access points and network connections, and is especially important, particularly when optimized management is conducted over classified business owing to QoS (Quality of Service) requirements.  
[0009] (3) Dynamic Load Information: dynamic information usually means the real-time load level information of the network, which is sent when the current load level of the each member of the load balancing group changes. 
[0010] The first two types of load information can be obtained and stored by an access point locally, while the last type of load information is collected and saved by the load balancing agent center. 
 	Fig 3-4)];
sending a load balancing control signaling to the user equipment according to the load balancing indicator information
[(Gao discloses sending information including loading information to a station, see:
[0003] …….. A station obtains the information of the Extended Services Sets and Basic Services Sets in the present WLAN environment by scanning channels and selects to join an appropriate basic services set.  
 	Fig 3-4)].

Regarding Claim 4, Gao discloses:
wherein the plurality of secondary base stations are at least a portion of candidate secondary base stations
[(see;
[0013] Step 1, initializing the load balancing group in the wireless local area network, self-organizingly selecting an access point from the online access points in the load balancing group as a load balancing agent center; 
Fig 3, Steps 301-303; see also Fig 1-2 and 4)];
wherein determining a load balancing group comprising [(Fig 1-4)]:
receiving a communication interface information of candidate secondary base stations
[(see:
[0005] The object of the present invention is to provide a method for implementing a load balancing system in a wireless local area network to improve the reliability of the network load balance information and prevent the load information from invalidly broadcasting in the wireless local area network, thereby reducing the additional overhead for managing the load balance of the wireless network, particularly in the network having three-layers switching equipment, self-organizing selection of a load balancing agent center can manage the dynamic load balance information much more effectively, reduce the dependence on the upper server, and manage the network much more flexible by utilizing the network resource in effect. 
Step 1, initializing the load balancing group in the wireless local area network, self-organizingly selecting an access point from the online access points in the load balancing group as a load balancing agent center; 
	Fig 3, Steps 301-303; see also Fig 1-2 and 4)];
selecting the plurality of secondary base stations from candidate secondary base stations according to the communication interface information
[(see:
[0015] In the phase of initializing the load balancing group, the current online access points, basing on the load level, self-organizingly select an access point as a load balancing agent center by information exchange between the devices, wherein the access point with the lowest current load level is usually selected as the load balancing agent center.  Self-organizing selection is conducted again in the load balancing group to select another access point as the load balancing agent center, only when the load level of the load balancing agent center exceeds the agent center threshold (defined as the maximum load level of a load balancing agent center), so the load balancing agent center is changeable.  After the load balancing agent center is selected, other access points in the load balancing group act as non-load-balancing agent centers. 
	Fig 3, Steps 301-303; see also Fig 1-2 and 4)].
 
Regarding Claims 9-12, the claims disclose similar features as of Claims 1-4, and are rejected based on the same rationales of Claims 1-4.
Regarding Claims 13-16, the claims disclose similar features as of Claims 1-4, and are rejected based on the same rationales of Claims 1-4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.